Citation Nr: 0527868	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, H.G., and G.G.




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserve from August 1961 to February 1962, with additional 
periods of verified active duty for training (ADT) in July 
1962, August 1963, and August 1964.  He died in February 
1998.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In February 1998, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The November 1998 rating decision denied 
the claim, and she appealed.

The appellant, H.G., and G.G. subsequently presented 
testimony before the undersigned Veterans Law Judge (VLJ) at 
the RO in February 2003.  A transcript of this hearing has 
been associated with the claims folder.  

Following the February 2003 hearing, the Board remanded the 
case in August 2003 for the purpose of obtaining additional 
service records.  After the development requested by the 
Board was accomplished, the RO again denied the claim in a 
July 2005 supplemental statement of the case (SSOC).  The 
case is now once again before the Board.

FINDINGS OF FACT

1.  The veteran died in February 1998; his death certificate 
lists the immediate cause of death as metastic colon cancer.  
No autopsy was performed.  

2.  At the time of his death, the veteran was service 
connected for bilateral hearing loss, rated as noncompensably 
disabling, and tinnitus, rated as 10 percent disabling.  

3.  A preponderance of evidence of record demonstrates that 
the veteran was not exposed to ionizing radiation during 
service, and that his death was unrelated to any incident of 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran was exposed to ionizing radiation at the White Sands 
Missile Proving Grounds (White Sands) while on ADT in July 
1962, and that such exposure resulted in the veteran's fatal 
colon cancer. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the May and August 2002 statements of the 
case (SOCs) and the July 2005 SSOC of the pertinent law and 
regulations (including those relating to radiation exposure), 
of the need to submit additional evidence on her claim, and 
of the particular deficiencies in the evidence with respect 
to her claim.  

More significantly, letters were sent to the appellant in May 
2002 and May 2004, which were specifically intended to 
address the requirements of the VCAA.  The May 2002 letter 
from the RO specifically notified the appellant that to 
support a claim for service connection for the cause of the 
veteran's death, the evidence must show "[t]he cause of 
death", "[a]n injury, disease, or other event in service" 
and a "relationship between the cause of death and the 
injury, disease, or event in service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 2004 
VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including "State or local 
governments, private doctors and hospitals or current or 
former employers."  The appellant was also notified that VA 
would assist her by "getting a medical opinion if we decide 
it's necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2004 letter notified the appellant that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2002 letter instructed the appellant to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
"Authorization for Release of Information . . . [u]se a 
separate form for each doctor or hospital where you were 
treated."  She was advised to include "the name of the 
person, agency, or company who has the relevant records;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which [the] veteran was treated, in the case of 
medical records" [emphasis in original].  Moreover, the 
appellant was notified that she "may submit any 
documentation demonstrating that the veteran was exposed to 
radiation and the amount of such exposure during his active 
duty for training."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2004 letter included notice that "if there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f the evidence is in 
your possession, please sent it to us."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  

The Board additionally notes that even though the May 2004 
letter requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided with 
notice of the VCAA prior to the initial adjudication of her 
claim in November 1998.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
action was a practical and legal impossibility because the 
initial adjudication of the claim in November 1998 predated 
the enactment of the VCAA in November 2000.  VA's General 
Counsel has determined that failure to provide VCAA notice in 
such circumstances does not constitute error.  See VAOPGCPREC 
7-04 [failure to provide VCAA notice prior to the enactment 
of the VCAA does not constitute error].  Following VCAA 
notice compliance action, the claim was readjudicated, and a 
SSOC was provided to the appellant in July 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
appellant in proceeding to consider her claim on the merits.  
The appellant herself has not alleged that any prejudice 
exists due to the timing of the VCAA notice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive private treatment records, evidence from 
the Defense Threat Reduction Agency (DTRA), records from the 
Social Security Administration, various statements from H.G., 
and voluminous Internet research materials submitted by the 
appellant.  The appellant and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and presented 
testimony before the undersigned VLJ at the RO in February 
2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).




Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Factual background

The veteran's service personnel records establish that he 
served on ADT from July 1, 1962 to July 15, 1962.  His 
official "Record of Assignments" indicates that he was 
stationed at Ft. Bliss, Texas during this time period.  There 
is no indication in the veteran's service personnel records 
that he was ever stationed in New Mexico or White Sands, nor 
is there any indication that he was temporarily assigned to 
these locations.

Service medical records are negative for any complaints or 
clinical findings pertaining to cancer of any kind, and are 
negative for treatment due to radiation exposure.  These 
records also contain no record of treatment in New Mexico or 
at the White Sands facility.  

Private medical records following service include an initial 
diagnosis of colon cancer in 1993.  The veteran regularly 
received treatment for this condition from that time until he 
eventually succumbed to the disease in February 1998.  These 
records, however, contain no mention of the alleged radiation 
exposure and contain no statement serving to link the 
veteran's fatal colon cancer to such exposure.  

In an October 1998 letter, the DTRA indicated that a review 
of the veteran's military records failed to show that he was 
ever sent to the Pacific Proving Grounds (PPG) or the Nevada 
Test Site (NTS) (the only sites the where the DTRA indicated 
that atmospheric nuclear testing took place in 1962).  The 
DTRA further indicated that a search of Army records failed 
to document the veteran's participation in atmospheric 
nuclear testing.  Moreover, the agency indicated that "after 
a careful search of dosimetry data, we found no record of 
radiation exposure for him."  The National Personnel Records 
Center (NPRC) likewise indicated that after of search of 
their records, no DD 1141 (record of in-service radiation 
exposure) was in existence for the veteran.

The record also contains multiple Internet articles submitted 
by the appellant that chronicle the history of atmospheric 
nuclear testing from Operation TRINITY in 1945 to Operations 
DOMINIC II and PLOWSHARE in the early 1960s.  These articles 
also indicate that low-yield subsurface nuclear testing was 
conducted in New Mexico in 1962.  Other articles submitted by 
the appellant center on the potential health risks of 
radiation exposure, even in small doses.  They also generally 
discuss the basic chemistry behind nuclear weapons and other 
nuclear technologies such as nuclear power plants and medical 
treatment modalities.

Also included in the record are multiple written statements 
and testimony from H.G., another member of the veteran's 
reserve unit.  H.G. contended that while serving on ADT at 
Ft. Bliss in July 1962, he and the veteran were selected to 
go to White Sands in New Mexico to observe missile 
detonation(s).  He further indicated that they were "ordered 
to dig latrines and foxholes at ground zero where there was 
absolutely no plant life at all or animals, only a green 
glassy and velvet-type cover."  See November 1999 statement, 
at 1.  H.G. also contended that "[w]e observed missile 
detonations and dug foxholes at ground zero where we stayed 
for at least two (2) days . . . [w]e were brought lunch and 
ate/drank on site, and also utilized the latrines to relieve 
ourselves . . . [w]e were never warned of any danger of 
exposure to radiation."  Id.  H.G. also noted that he too 
suffers from colon cancer, and that such was diagnosed three 
years after the veteran's diagnosis.  

The appellant has submitted multiple statements alleging that 
her husband's colon cancer was the result of radiation 
exposure due to experiences similar to those outlined by H.G.

Analysis

As noted above, the appellant contends that the veteran was 
exposed to ionizing radiation while on ADT in July 1962.  She 
claims that during this period the veteran was sent to White 
Sands in New Mexico, where he was allegedly exposed to 
radiation, which she believes resulted in his fatal colon 
cancer.  The appellant has proffered two different theories 
as to how such exposure occurred.  First, she alleges that 
the White Sands facility was the site of Operation TRINITY, 
where atmospheric nuclear testing took place in July 1945.  
Being at that site, she contends, exposed the veteran to 
residual radiation, which produced colon cancer.  
Alternatively, the appellant contends that underground 
nuclear testing took place at White Sands in 1962, and that 
such testing resulted in the veteran being exposed to 
radiation while working at that facility.

Initially, the Board observes that the appellant does not 
appear to be contending, nor does the record in any way 
demonstrate, that the veteran's fatal cancer was manifested 
during his Reserve service or for that matter for several 
decades after he left service.  Rather, she contends that his 
alleged July 1962 ADT activities at White Sands resulted in 
radiation exposure, which eventually caused his demise over 
three decades later due to metastic colon cancer.

Moreover, the appellant has not suggested that the veteran's 
death was in any way otherwise related to his military 
service, to include his service-connected hearing loss and 
tinnitus.  In any event, a review of the medical evidence of 
record shows that these conditions were unrelated to the 
veteran's death.

The Board will address in turn the three methods, discussed 
in detail above, through which service connection based upon 
radiation exposure may be granted (i.e. § 3.309(d), § 3.311, 
and Combee).

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran 
must have died from a disease listed in 38 C.F.R. 
§ 3.309(d)(2), and have been a radiation-exposed veteran who 
participated in a radiation-risk activity as such terms are 
defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) 
(2004).  In the instant case, the veteran's death certificate 
lists the cause of death as metastic colon cancer.  Colon 
cancer is one of the listed disease under 38 C.F.R. 
§ 3.309(d)(2) (2004).  

The record does not, however, demonstrate that the veteran 
was a radiation-exposed veteran who participated in a 
radiation-risk activity.  The appellant contends that the 
veteran was exposed to radiation by virtue of either (1) his 
presence in July 1962 at the TRINITY test site or (2) his 
presence at underground nuclear tests conducted at White 
Sands in July 1962.  Even assuming arguendo that the veteran 
was present at these sites during his ADT in July 1962 (and 
for the reasons explained below, the evidence demonstrates 
that he was not), he would not be considered a "radiation 
exposed veteran" as that term is defined in 38 C.F.R. 
§ 3.309(d)(3)(iv).  This regulation requires presence at the 
nuclear test site either during the "operational period" or 
within six months thereafter.  The operational period for 
TRINITY was from July 16, 1945 to August 6, 1945.  
See 38 C.F.R. § 3.309(d)(3)(v)(A) (2004).  The alleged 
exposure in this case did not occur until almost 20 years 
later, in July 1962.  Indeed, the veteran did not enter the 
Army reserve for many years after the close of the TRINITY 
operational period.  Accordingly, he is not, and cannot, be 
considered a radiation-exposed veteran by virtue of his 
alleged service at the TRINITY test site in 1962.

Likewise, even if the veteran was present at a 1962 
underground nuclear test, such would not avail him of the 
presumptive service connection provisions contained in 
38 C.F.R. § 3.309(d).  The regulation specifically requires 
presence at "a test involving the atmospheric detonation of 
a nuclear device."  See 38 C.F.R. § 3.309(d)(3)(ii)(A) 
(2004).  While the term atmospheric detonation includes 
underwater detonation (see 38 C.F.R. § 3.309(d)(3)(iii)), 
such does not include underground tests, which are not by 
definition "atmospheric."  Accordingly, even if the veteran 
was present at an underground test, such would not make him a 
"radiation exposed veteran" and avail him of the 
presumptive provisions of 38 C.F.R. § 3.309(d).

Because the presumptive service connection provisions are not 
applicable to this case, the Board will next examine the 
claim under 38 C.F.R. § 3.311, which provides for special 
development in cases involving radiogenic diseases.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 
(Fed. Cir. 1997).  Section 3.311 essentially states that, in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure, 
a dose assessment will be made.  However, absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward the claim for consideration by the Under 
Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 
200, 204-205 (1998).

As noted above, the veteran's death was the result of colon 
cancer.  Colon cancer is a radiogenic disease listed in 
§ 3.311 (b)(2).  However, before additional development under 
§ 3.111 need be accomplished, competent evidence that the 
veteran was exposed to ionizing radiation must be present.  
See Wandel, 11 Vet. App. at 205.  In the instant case, the 
veteran's exposure to radiation turns on his presence or 
absence at a nuclear test site in New Mexico in July 1962.  

The evidence supporting the appellant's contention that the 
veteran served at a nuclear test site in New Mexico consists 
of her own statements and the statements of H.G. to the 
effect that while on ADT in July 1962, the veteran was sent 
to White Sands to observe missile detonation and perform 
various tasks at the TRINITY test site or the site of 
underground nuclear testing conducted as part of Operation 
PLOWSHARE.  

The evidence against this contention consists of the 
veteran's service medical and personnel records, which fail 
to show that he was present at a nuclear test site at any 
time during either active or reserve duty.  To the contrary, 
these records fail to show that the veteran was assigned to 
any location other than Ft. Bliss, Texas during the period at 
issue (July 1962).  The DTRA also indicated in its October 
1998 letter that Army records did not show that the veteran 
was ever present at a nuclear weapons test site or that he 
otherwise participated in atmospheric nuclear testing.  The 
agency further indicated that a careful search of available 
dosimetry data found no record of exposure for the veteran.  
The NPRC further indicated in October 1998 that no DD Form 
1141 (record of in-service radiation exposure) was in 
existence for the veteran.  

Additionally, no mention of radiation exposure is included in 
the private treatment records or the records from the Social 
Security Administration.  Moreover, while the appellant 
submitted a prodigious amount of Internet research materials 
regarding nuclear testing and the effect of radiation 
exposure, none of these materials placed either the veteran 
or his unit at a nuclear test site, including one in New 
Mexico, at any time in 1962.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all the 
evidence of record, account for the evidence which it finds 
to be persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [holding that the Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence"].  

In the instant case, the Board places far greater weight of 
probative value on the contemporaneous service department 
records, which fail to show that the veteran served at White 
Sands, the TRINITY test site, or at any other nuclear testing 
facility during his time in service, than it does on the 
recent statements of the appellant and H.G. made in 
connection with a claim for monetary benefits.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
claimant]; see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [interest may affect the credibility of testimony].  
In this regard, the Board places significant weight on the 
DTRA's findings that the veteran was not stationed at a 
nuclear test site during service and did not participate in 
an atmospheric nuclear test.  This evidence is supported by a 
record search conducted by the NPRC which yielded no evidence 
of radiation exposure, or the existence of a DD Form 1141, 
for the veteran.  To the contrary, these records show that 
the veteran spent his two-week ADT period at Ft. Bliss, 
Texas.  No sojourns to the New Mexico desert to observe 
nuclear tests or dig latrines and/or foxholes at the TRINITY 
site are indicated. 

In short, all objective evidence does not place the veteran 
at the site of any nuclear testing.  The Board finds it 
particularly persuasive that no dosimetry information has 
been located with respect to the veteran.  If, as claimed by 
the appellant, the veteran had worked in a nuclear test zone, 
it would be expected that such would be of record.  It is 
not.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].


No other radiation exposure is established by the record or 
contended by the appellant.  Because the probative evidence 
of record does not establish the veteran's presence at White 
Sands, the TRINITY site, or the site of any other nuclear 
test, and because no other credible evidence of radiation 
exposure is present, the special development provisions of 
38 C.F.R. § 3.111 are not for application in this case.  
Accordingly, the Board will proceed to consider the claim on 
the basis of direct service connection.

(iii) Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-1044; see also 38 
C.F.R. § 3.303 (d) (2004).  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the regulations 
governing direct service connection.

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  

With respect to element (2), as explained above, the medical 
records are completely negative for diagnosis or treatment of 
colon cancer during service. Moreover, as explained above, 
the weight of the probative evidence of record does not 
indicate that the veteran was exposed to ionizing radiation 
in service.  Element (2) has therefore not been satisfied and 
the appellant's claim fails on that basis alone.  

For the sake of completeness, the Board will address the 
final Hickson element, medical nexus.  In this case, there is 
no competent medical evidence of record addressing the 
potential etiological relationship between the veteran's 
fatal colon cancer and his alleged radiation exposure.  In 
the absence of radiation exposure, such opinion would be a 
manifest impossibility.  Cf. Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).

The only evidence serving to relate the veteran's death to 
his alleged radiation exposure emanates from the appellant 
and H.G.  However, as lay persons without medical training, 
the appellant and H.G. are not competent to determine the 
etiology of the veteran's fatal colon cancer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Their opinions in this 
regard are accordingly entitled to no weight of probative 
value.

The Internet articles submitted by the appellant are 
similarly not probative evidence.  While these articles 
suggest a relationship between exposure to ionizing radiation 
and various disabilities, they do not specifically relate to 
the veteran's case and in particular obviously do not contain 
any analysis regarding the veteran's situation or a potential 
dose estimate and its possible relationship to his death.  
As such, these articles are of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence. See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has routinely held that 
medical evidence is speculative, general or inconclusive in 
nature, such as these articles, cannot support a claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Such is the case 
here.

For the reasons expressed above the Board concludes that 
Hickson element (3) has not been met, and the appellant's 
claim fails on that additional basis.  

Conclusion

The Board has considered the appellant's claim under all 
three bases for service-connection of radiation exposure.  
For the reasons explained above, a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


